                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                  ROANOKE DIVISION

MOUNTAIN VALLEY PIPELINE, LLC,                )
                                              )
       Plaintiff,                             )       Civil Action No. 7:19-cv-00565
                                              )
v.                                            )
                                              )       By: Elizabeth K. Dillon
TREE-SITTER 1, et al.,                        )           United States District Judge
                                              )
       Defendants.                            )

                          MEMORANDUM OPINION AND ORDER

       Defendants Phillip Flagg, Emma Howell, Jordan Romeo, and Evin Ugur (the Removing

Defendants) removed this action from the Circuit Court of Montgomery County, Virginia, on

August 14, 2019, invoking this court’s diversity jurisdiction pursuant to 28 U.S.C. §§ 1332,

1441, and 1446 and noting the consent of Tree-Sitter 1 and Tree-Sitter 2.

       On August 16, 2019, the court issued an order to show cause, noting issues with the

removal notice’s assertion of diversity jurisdiction. The court explained in its order that a limited

liability company (LLC) such as plaintiff Mountain Valley Pipeline (MVP) that is “organized

under the laws of a state is not a corporation and cannot be treated as such under section 1332

until Congress says otherwise.” Gen. Tech. Applications, Inc. v. Exro Ltda, 388 F.3d 114, 121

(4th Cir. 2004) (citing GMAC Comm. Credit, LLC v. Dillard Dep’t Stores, Inc., 357 F.3d 827,

829 (8th Cir. 2004)). Rather, an LLC is “an unincorporated association, akin to a partnership for

diversity purposes, whose citizenship is that of its members.” Id.; accord Central W. Va. Energy

Co., Inc. v. Mountain State Carbon, LLC, 636 F.3d 101, 103 (4th Cir. 2011). “Thus, an LLC’s

[and limited partnership’s] members’ citizenship must be traced through however many layers of
members there may be.” Jennings v. HCR ManorCare, Inc., 901 F. Supp. 2d 649, 651 (D.S.C.

2012) (citing Gen. Tech. Applications, Inc., 388 F.3d at 121). The court stated:

               This means the Removing Defendants must examine the principal
               place of business of the corporate members of MVP, and the
               citizenship of all of the LLC members of MVP, and the citizenship
               of all of the limited partnership members of MVP. If those
               members include corporations or LLCs or limited partnerships, the
               tracing through the layers continues. Because the notice of
               removal does not specify this level of analysis, it does not allege
               sufficient facts to establish complete diversity of citizenship
               between the parties.

(Dkt. No. 4, Order to Show Cause 2–3.)

       The court held a telephonic status conference call on August 19, 2019. During the

conference call, defendants admitted that the court lacked diversity jurisdiction, but requested the

opportunity to amend the notice of removal to state that the court may exercise federal question

jurisdiction. On August 20, 2019, defendants indicated in an email to the court that they decided

not to amend the notice of removal. There being no basis for subject matter jurisdiction, this

matter will be remanded to the Circuit Court of Montgomery County.

       Plaintiff Mountain Valley Pipeline (MVP) requests an award of costs and attorney’s fees.

28 U.S.C. § 1447(c) (“An order remanding the case may require payment of just costs and any

actual expenses, including attorney fees, incurred as a result of the removal.”). The standard for

awarding fees under § 1447(c) “should turn on the reasonableness of the removal.” Martin v.

Franklin Capital Corp., 546 U.S. 132, 141 (2005). “Absent unusual circumstances, courts may

award attorney’s fees under § 1447(c) only where the removing party lacked an objectively

reasonable basis for seeking removal.” UMLIC Consol., Inc. v. Spectrum Fin. Servs. Corp., 665

F. Supp. 2d 528, 534 (W.D.N.C. 2009) (citing Martin, 546 U.S. at 141)). “The appropriate test

for awarding fees under § 1447(c) should recognize the desire to deter removals sought for the




                                                 2
purpose of prolonging litigation and imposing costs on the opposing party, while not

undermining Congress’ basic decision to afford defendants a right to remove as a general

matter.” Id.

       Defendants admit that they understand the requirements for determining the citizenship

of an LLC. (Dkt. No. 12-1, Declaration of Terry C. Frank ¶ 7.) Yet they offer no convincing

explanation for why they did not conduct further investigation into the citizenship of MVP’s

members before deciding to remove this case to federal court. Defendants note the difficulty of

sifting through MVP’s “Russian nesting doll” structure, and that they were pressed for time.

This action was filed in Montgomery County on August 6, and it was removed to federal court

on August 14. The removal statute allows defendants much more time than that––thirty days––

to file a notice of removal. See 28 U.S.C. § 1446(b)(1). Conveniently, this matter was removed

on August 14, one day before an injunction hearing scheduled for August 15 in Montgomery

County. This is the type of manipulation of the removal process that § 1447(c)’s provision for

the award of fees and costs was meant to deter. Ultimately, the difficulty of determining MVP’s

citizenship does not relieve defendants of their responsibility to conduct an adequate

investigation and form an objectively reasonable basis for the assertion of subject matter

jurisdiction before removal. The court will therefore award costs and fees under § 1447(c).

       MVP requests $7,355.00 in fees and costs. (Dkt. No. 10-1.) Defendants challenge

certain costs and fees related to preparing for and traveling to the August 15 hearing in

Christiansburg that was canceled due to the removal of this case. (See id. (8/15/19, Prepare for

hearing in Christiansburg, 1.00 hours, $240.00; To Christiansburg for hearing and return, 4.00

hours, $960.00; Travel to Christiansburg to advice Circuit Court of removal, $116.00).) The

court agrees that the time spent preparing for the hearing should not be awarded because that




                                                 3
time will still be useful in the state case. Regarding travel time, defendants argue that MVP’s

counsel knew that the matter had been removed and that the hearing would be canceled. MVP

states in opposition that it only had an unfiled copy of a notice of removal and could not confirm

that the notice of removal had been filed. The hearing was scheduled in Christiansburg for 9:00

a.m. on August 15, and this court’s records indicate that the notice of removal was filed at 8:48

a.m. on that same date. Therefore, the court finds that MVP was justified in traveling to attend

the hearing. The court will subtract the 8/15/19 $240.00 entry for preparation but award the

balance to MVP.

       MVP also requests sanctions under Rule 11 of the Federal Rules of Civil Procedure. The

court will not award sanctions under Rule 11 because MVP did not utilize the safe harbor

provision set forth in Rule 11(c)(2), and there has been no notice and order to show cause by the

court pursuant to Rule 11(c)(3).

       Finally, defendants move for an extension of time to file an answer. Given the court’s

lack of jurisdiction, the court will not address this motion.

       Therefore, for the reasons discussed herein:

       1.      MVP’s motion to remand (Dkt. No. 6) is GRANTED. MVP is awarded

               $7,155.00 in costs and fees incurred as a result of the removal;

       2.      MVP’s motion to expedite (Dkt. No. 7) is DISMISSED AS MOOT; and

       3.      Defendants’ motion for an extension (Dkt. No. 13) is DISMISSED without

               prejudice for lack of jurisdiction.




                                                     4
       The clerk is directed to STRIKE this case from the active docket of the court and to send

copies of this order to all counsel of record.

       Entered: August 23, 2019.




                                                     /s/ Elizabeth K. Dillon
                                                     Elizabeth K. Dillon
                                                     United States District Judge




                                                 5
